To compel respondent, ex-officio treasurer of relator, to deposit "the school moneys in a bank which relator had designated as the -depository of its moneys.
Granted May 13, 1885.
The bank had applied, but the court had denied the writ, holding that mandamus does not lie to enforce a contract. But held that mandamus lies at the instance of the board; that the moneys as received are at once payable to the designated depository and that the treasurer could not go■ behind the records of the board, which on their face were valid action, for the purpose of avoiding the performance of his duty.